Citation Nr: 1047532	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  05-01 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder (other than posttraumatic stress disorder 
(PTSD)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1952 to August 1954.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2004 rating 
decision of the Newark, New Jersey Department of Veterans Affairs 
(VA) Regional Office (RO) that, in pertinent part, denied service 
connection for PTSD.  In August 2009, the Board upheld the RO's 
decision.  However, the Board also noted that in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the United States Court of 
Appeals for Veterans Claims (Court) had recently held that the 
scope of a mental health disability claim included any mental 
disorder that could be reasonably encompassed by the claimant's 
description of the claim, reported symptoms, and other 
information of record.  As the RO had not developed or 
adjudicated the matter of service connection for a variously 
diagnosed psychiatric disorder (other than PTSD), in August 2009 
the Board remanded such for development and adjudication.  This 
was done to ensure compliance with the instructions of the Court 
in Clemons, and to afford the Veteran due process.  In August 
2010, the case was remanded again for additional development.  

The Board notes that in the August 2009 remand, the RO was 
instructed to "adjudicate the matter(s) of service connection 
for each of the Veteran's diagnoses of psychiatric disability 
other than PTSD."  Then, if an unfavorable determination was 
made, the Veteran was to be afforded the opportunity to initiate 
an appeal by filing a notice of disagreement (NOD).  In August 
2010, the Board observed that after the RO sent the Veteran a 
September 2009 VCAA letter in the matter of entitlement to 
service connection for a variously diagnosed psychiatric disorder 
(other than PTSD), his claim was denied in a March 2010 
supplemental statement of the case (SSOC) without issuance of a 
formal rating decision, followed by an NOD and statement of the 
case (SOC).  38 U.S.C.A. § 7105(a).  As the Veteran's claim was 
being remanded for a VA examination, and because a remand by the 
Board confers on the appellant, as a matter of law, the right to 
compliance with remand orders (see Stegall v. West, 11 Vet. App. 
268, 271 (1998)), the Board, in its August 2010 remand, also 
specifically instructed the RO to "adjudicate (in the first 
instance) the matter(s) of service connection for (each of) the 
Veteran's diagnosed psychiatric disability(ies) other than 
PTSD."  On close review of the claims file, it appears that 
after a VA examination/medical opinion was secured pursuant to 
the August 2010 remand, the RO again denied the Veteran's claim 
in a November 2010 SSOC without issuing a formal rating decision.  
The Board finds, nonetheless, that it is unnecessary to remand 
this matter again for such adjudicatory action.  Whether a matter 
is properly before the Board is a jurisdictional question.  
38 U.S.C.A. § 7104.  Here, the Veteran is not prejudiced by the 
Board proceeding with this claim as he has had an opportunity to 
participate in the adjudicatory process (see September 2009 and 
August 2010 VCAA letters) and this affords him a more expedient 
decision in his claim.

Also, as was noted, service connection for PTSD was previously 
denied in an August 2009 Board decision.  In December 2010 
written argument, the Veteran's representative asserted that 
because the Court in Clemons "requires the Board to consider all 
potentially applicable psychiatric diagnosis found in a review of 
the record.  The issue of service connection for PTSD is 
therefore again before the Board."  The representative stated, 
"[J]ust as a pending claim for PTSD incorporates other 
psychiatric conditions, a pending claim for other psychiatric 
conditions would also incorporate PTSD."  

The Board notes, however, that the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that because 
the "factual basis" of a claim for service connection is the 
Veteran's disease or injury, rather than the symptoms of that 
disease or injury, claims that are based on distinctly and 
properly diagnosed diseases or injuries must be considered 
separate and distinct claims.  Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008).  Furthermore, while Clemons found that the 
scope of a mental health disability claim includes any mental 
health disability that could reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record, it also held that where, as here, 
there is a final agency decision denying a claim based on a 
particular diagnosis (in this case, an August 2009 unappealed 
Board decision denying service connection for PTSD), and 
subsequently a new and different diagnosis is submitted for VA's 
consideration (here, a claim for a variously diagnosed 
psychiatric disorder (other than PTSD)), the second diagnosis 
must be considered factually distinct from the first and must be 
considered to relate to a separate claim.  See Clemons, 23 Vet. 
App. at 8 (distinguishing Boggs, 520 F.3d at 1335).  Accordingly, 
the only matter before the Board in the instant appeal is 
entitlement to service connection for a variously diagnosed 
psychiatric disorder (other than PTSD).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A psychiatric disability was not manifested in service, and a 
preponderance of the evidence is against a finding that the 
Veteran's diagnosed major depression is related to his active 
service.


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric 
disability (other than PTSD) is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim.  A September 2009 letter explained 
the evidence necessary to substantiate the claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  In compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), this letter also informed the 
Veteran of disability rating and effective date criteria.  March 
2010 and November 2010 SSOCs readjudicated the matter after the 
Veteran had opportunity to respond (curing the notice timing 
defect).  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment records 
have been secured.  The RO arranged for a VA examination in 
September 2010 with an addendum opinion also in September 2010; 
as will be discussed in greater detail below, the examination and 
the opinions expressed in the addendum opinion are adequate.  The 
Veteran has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review 
the entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant evidence 
as appropriate and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, as to the claim.

As an initial matter, the Board notes that the National Personnel 
Records Center (NPRC) has certified that the Veteran's service 
personnel records may have been destroyed in the 1973 fire at the 
NPRC.  In such circumstances, VA has a well-established 
heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  This duty includes a search for alternate service 
records, as well as a heightened obligation on the Board's part 
to explain its findings and conclusions, and carefully consider 
the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. 
App. 215 (2005).  

The record reflects that the RO was able to obtain (and associate 
with the claims folder) the Veteran's STRs.  These records are 
silent for any complaints, findings, treatment, or diagnosis 
relating to a psychiatric disability.  On August 1954 service 
separation physical examination, a clinical evaluation of the 
Veteran's psychiatric and neurologic systems was normal.

Postservice treatment records show that the Veteran frequently 
complains of and seeks treatment for psychiatric symptoms that he 
relates to his service.  In particular, VA outpatient treatment 
records show that in July 2001, he received emergency psychiatric 
treatment/evaluation from the East Orange VA Medical Center.  He 
complained of experiencing flashbacks and thrashing about while 
trying to sleep at night; possible sleep terror, possible chronic 
PTSD, and alcohol abuse/dependence were diagnosed.  On September 
2001 follow-up treatment, dysthymic disorder was diagnosed.  
December 2002 to April 2004 private treatment records from Dr. 
E.M. also show that the Veteran has complained continuously of 
depression, anxiety, sleeplessness, and flashbacks; PTSD was 
diagnosed.

On September 2003 VA examination (conducted in association with 
the Veteran's claim of service connection for PTSD), PTSD was 
diagnosed.  No other psychiatric disabilities were diagnosed.  

In an August 2009 decision, the Board denied service connection 
for PTSD (because the Board found that the medical evidence of 
record showing diagnoses of PTSD were based on the Veteran's 
unsupported history of having been present when a drunk 
serviceman entered his tent and started shooting his gun), and 
remanded the matter of entitlement to service connection for a 
variously diagnosed psychiatric disorder (other than PTSD) for 
development and adjudication.  In August 2010, the Board remanded 
such matter again so that the Veteran could be examined by an 
appropriate mental healthcare professional to determine whether 
he had a current psychiatric disability other than PTSD and, if 
so, whether such disability was related to his service.  
On September 2010 VA examination, the Veteran reported serving as 
a combat engineer in Korea wherein he performed mine sweeps and 
often saw dead bodies and skeletons.  He also reported an 
incident wherein a drunk solder fired his rifle into the 
Veteran's tent.  His current stressors included having been 
recently hospitalized on multiple occasions for heart problems, 
almost dying in January 2010, his wife passing away suddenly from 
a heart attack in June 2010, and increasing physical limitations 
with financial problems.  After a mental status examination, PTSD 
and major depression were diagnosed.  In a September 2010 
addendum opinion, the examiner explained that these diagnoses 
were based on his review of the file and his diagnostic 
interview.  He then opined that the Veteran's major depression 
was not directly related to his war experiences or his PTSD, but 
were related to the numerous non-war related stressors he 
currently faced (physical problems, death of wife, loneliness, 
and financial problems).  

Based upon the findings reported during the September 2010 VA 
examination, it is not in dispute that the Veteran now has a 
psychiatric disability other than PTSD, i.e., major depression.  
What he must still show to establish service connection for this 
disability is that it is related to his service.

As a psychiatric disability was not noted in service, or 
clinically noted postservice prior to 2001, service connection 
for a psychiatric disorder (to include major depression) on the 
basis that it became manifest in service and persisted is not 
warranted.  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (A lengthy time interval between service and the earliest 
postservice notation of a disability for which service connection 
is sought is, of itself, a factor against a finding of service 
connection.).  [As psychosis has not been diagnosed, the chronic 
disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 also do not apply.]

The preponderance of the evidence is against a finding that the 
Veteran's psychiatric disability (other than PTSD) is related to 
his service.  His postservice treatment records only show the 
diagnosis and treatment of various psychiatric disabilities.  The 
only competent (medical opinion) evidence in the record that 
specifically addresses whether there is a nexus between his 
variously diagnosed psychiatric disability (other than PTSD) and 
his service is the report of the September 2010 VA examination 
and addendum opinion.  Based upon the examiner's review of the 
claims file and mental status examination of the Veteran, he 
opined that the Veteran's depression was not directly related to 
his service, but was related to the numerous non-service related 
stressors he currently faced, such as his physical problems, the 
death of his wife, loneliness, and financial problems.  As this 
opinion was by a psychologist (who would be qualified to provide 
it), is based on a complete factual background of the Veteran's 
medical history, and includes an explanation of the rationale for 
the opinion (which includes consideration of other etiological 
factors), it has substantial value.  Because there is no 
competent evidence to the contrary, the Board finds the opinion 
persuasive.

In summary, the evidence does not show that that a psychiatric 
disability manifested in service and there is no competent 
evidence of a nexus between any currently diagnosed psychiatric 
disability (other than PTSD) and the Veteran's service.  
Accordingly, the preponderance of the evidence is against this 
claim and service connection for a variously diagnosed 
psychiatric disorder (other than PTSD) must be denied.


ORDER

Service connection foprior to November 25, 2009r a variously 
diagnosed psychiatric disorder (other than PTSD) is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


